Citation Nr: 0704247	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
PTSD.  

The Board remanded the case to the RO for further development 
in March 2005.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  In a January 2007 statement, the 
veteran's representative contends that RO failed to comply 
with the terms of the March 2005 remand order in obtaining VA 
treatment records from the Allen Park VA Medical Center from 
January 1980 to April 1980, and in arranging for a VA 
examination.  The Board has reviewed the claims file and 
finds that the RO and AMC have complied with the terms of the 
March 2005 remand order.  See Stegall v. West, 11 Vet. App. 
268, 270 (1998).  

In April 2004, the AMC requested records from the Allen Park 
VA Medical Center for the identified periods of psychiatric 
hospitalization in 1980.  Records of psychiatric treatment 
and hospitalizations at the Allen Park VA Medical Center from 
October 1979 to June 1980 have been associated with the 
record.  

In April 2005, the AMC provided the veteran and his 
representative with notice that his appeal was remanded by 
the Board for further development.  The veteran was scheduled 
for VA examination in September 2005.  However, he did not 
report for this examination.  He was scheduled for another 
examination in March 2006, but again failed to appear.  The 
Board notes that the record shows that the veteran is 
homeless.  The Board remand that ordered the VA examination, 
as well as notices of the scheduled September 2005 and March 
2006 VA examinations, and a Supplemental Statement of the 
Case were returned undelivered.  Notice of the September 2005 
examination was mailed to the address provided by the veteran 
on his original claim.  Notice of the scheduled March 2006 
examination was mailed to an alternate address on record.  

A July 2005 claim development note indicates that the address 
the veteran provided was for a Veteran's Center, and that the 
Veteran's Center was unable to provide any information as to 
if the veteran was still there or if he had a forwarding 
address.  The veteran's representative was provided with 
copies of the Board remand, notice letters which indicate 
that the Appeals Management Center was scheduling the veteran 
for an examination in relation to his claim, and a 
Supplemental Statement of the Case.  Further, the Board notes 
that the veteran had previously participated in his appeal.  
The Board finds that the RO fully complied with the Board's 
remand instructions.  Although the record indicates that the 
veteran did not receive notice of his scheduled VA 
examinations, no other address has been provided by the 
veteran or his representative to date.  The RO has done 
everything reasonably possible to provide the veteran with 
notice of examination.  To date, the veteran has not shown 
good cause for his failure to report to the scheduled VA 
examinations.  In light of the veteran's failure to 
cooperate, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  See 38 
C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992) (holding that the duty to assist is not always a 
one-way street, or a blind alley, and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.)  The veteran's claim has been 
decided on the evidence of record.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2006).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993). See also 
38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  If VA determines that the veteran engaged in combat 
with the enemy and that his alleged stressor is related to 
combat, then the veteran's lay testimony or statements are 
accepted as conclusive evidence of the occurrence of the 
claimed stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f). No further development or corroborative 
evidence is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

The veteran's April 1970 Discharge Review Board records show 
that awards and decorations considered included a Combat 
Action Ribbon and a Purple Heart.  An April 1970 memorandum 
of review in regard to his administrative discharge noted 
that the veteran served in Vietnam and participated in five 
combat operations. Thus, the Board finds that the veteran 
engaged in combat with the enemy while serving in Vietnam.  
The veteran's DD 214 indicates that his discharge was under 
honorable conditions.  

The veteran's April 1968 enlistment examination did not 
reflect any psychiatric problems.  However, service medical 
records show that the veteran was referred for a psychiatric 
evaluation in January 1970, after he apparently shot off his 
right index finger.  He threatened that he might commit 
suicide if he did not get out of the Marine Corps.  On 
examination, there was no psychosis, thought disorder, or 
disabling neurosis.  The veteran was found psychiatrically 
fit for duty; however, the examiner noted that his command 
may find him unsuitable for service.  An April 1970 discharge 
examination did not note any psychiatric abnormalities. 

VA treatment records show that the veteran was admitted in 
July 1972 for acute schizophrenic episode with paranoid 
features, drug induced. 

Private treatment records show that the veteran was admitted 
to the Detroit Psychiatric Institute in December 1972 for 
mental observation.  The treatment summary indicates that 
paranoid and depressive delusions dated back to the veteran's 
military service in 1969, when he shot off his right index 
finger.  The veteran was discharged in April 1973 with a 
final diagnosis of schizophrenia, paranoid type.

VA treatment records reflect current psychiatric diagnoses of 
depression, not otherwise specified and schizophrenia, 
schizophrenic type. (See VA Treatment Records, October 1979 
to August 2002).  An October 1979 VA treatment record 
assessed the veteran with post war neurosis.  December 2002 
VA psychiatric treatment notes include an assessment of 
depression, nos (not otherwise specified); rule out PTSD.  

The medical evidence of record shows that the veteran may 
have had psychiatric problems in service, and that he was 
first seen for acute schizophrenic episode with paranoid 
features, drug induced in July 1972, and that he was first 
admitted for psychiatric problems in December 1972.  However, 
in the instant case, there is no current medical evidence 
that reflects a current diagnosis of PTSD.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  See 38 U.S.C.A. § 1110, 1131; 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  Further, the 
record contains no competent medical evidence relating PTSD 
to service. 

The Board notes that the veteran has current psychiatric 
diagnoses of depression and schizophrenia, and that he was 
seen for psychiatric problems in service.  As noted above, 
the veteran was scheduled for VA examinations in September 
2005 and in March 2006 to ascertain the nature and etiology 
of all psychiatric disorders that may be present, to include 
PTSD.  However, he did not report for examination. 
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a) (2006).  As outlined 
above, the veteran has failed to keep VA apprised of his 
whereabouts such that VA assistance with his claim could be 
provided.  Such assistance would have provided evidence 
material to the issue under consideration.  Therefore, the 
Board finds that service connection for PTSD, is not 
warranted.

C.  Conclusion

The veteran does not have a current diagnosis of PTSD, and 
thus, the record provides no competent evidence that PTSD was 
incurred or aggravated in service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has PTSD etiologically related to 
active service.  The appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.




ORDER

Service connection for PTSD is denied.





____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


